Case 0:20-cv-60945-WPD Document 1 Entered on FLSD Docket 05/12/2020 Page 1 of 14




                                0:20-cv-60945
Case 0:20-cv-60945-WPD Document 1 Entered on FLSD Docket 05/12/2020 Page 2 of 14
Case 0:20-cv-60945-WPD Document 1 Entered on FLSD Docket 05/12/2020 Page 3 of 14
Case 0:20-cv-60945-WPD Document 1 Entered on FLSD Docket 05/12/2020 Page 4 of 14
Case 0:20-cv-60945-WPD Document 1 Entered on FLSD Docket 05/12/2020 Page 5 of 14
Case 0:20-cv-60945-WPD Document 1 Entered on FLSD Docket 05/12/2020 Page 6 of 14
Case 0:20-cv-60945-WPD Document 1 Entered on FLSD Docket 05/12/2020 Page 7 of 14
Case 0:20-cv-60945-WPD Document 1 Entered on FLSD Docket 05/12/2020 Page 8 of 14
Case 0:20-cv-60945-WPD Document 1 Entered on FLSD Docket 05/12/2020 Page 9 of 14
Case 0:20-cv-60945-WPD Document 1 Entered on FLSD Docket 05/12/2020 Page 10 of 14
Case 0:20-cv-60945-WPD Document 1 Entered on FLSD Docket 05/12/2020 Page 11 of 14
Case 0:20-cv-60945-WPD Document 1 Entered on FLSD Docket 05/12/2020 Page 12 of 14
Case 0:20-cv-60945-WPD Document 1 Entered on FLSD Docket 05/12/2020 Page 13 of 14
Case 0:20-cv-60945-WPD Document 1 Entered on FLSD Docket 05/12/2020 Page 14 of 14




                                   11th




                                                /s/ Sergio R. Casiano. Jr.
